
	
		I
		111th CONGRESS
		1st Session
		H. R. 2706
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for the reissuance of Social Security account numbers to young children in
		  cases in which the confidentiality of the number has been compromised by reason
		  of theft.
	
	
		1.Short titleThis Act may be cited as the
			 Young Children Social Security Number
			 Protection Act of 2009.
		2.Reissuance of
			 Social Security account numbers to young children in cases where
			 confidentiality has been compromised by reason of theftSection 205(c)(2)(B) of the Social Security
			 Act (42 U.S.C. 405(c)(2)(B)) is amended—
			(1)by redesignating
			 clause (iii) as clause (iv); and
			(2)by inserting after
			 clause (ii) the following new clause:
				
					(iii)In any case in which a Social
				Security account number has been issued to a child pursuant to subclause (IV)
				or (V) of clause (i) and it is demonstrated to the Commissioner of Social
				Security by a parent or guardian of the child that, in the course of
				transmission of documentation of such number to the child, the confidentiality
				of such number has been compromised by reason of theft of such documentation,
				the Commissioner shall issue a new Social Security account number to such child
				and make note in the records maintained with respect to such child of the
				pertinent information received by the Commissioner regarding the theft of the
				documentation of the original
				number.
					.
			
